Exhibit 10.2

Execution Version

AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Amendment”) dated as of November 22, 2019, is entered into among
SAExploration, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, and the Lenders party hereto, and amends that certain Third
Amended and Restated Credit and Security Agreement dated as of September 26,
2018, entered into among the Borrower, the Guarantors party thereto, the Lenders
party thereto, and Cantor Fitzgerald Securities, as administrative agent and
collateral agent for the Lenders (in such capacities, the “Agent”) (as amended,
modified, supplemented and in effect on the date hereof, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Agreement in
accordance with Section 15.1 of the Agreement as provided herein;

WHEREAS, the Lenders party hereto constituting the “Required Lenders” have
agreed to consent to amend the Agreement subject to the terms and conditions
hereof.

NOW, THEREFORE, to comply with the provisions of the Agreement and in
consideration of the above premises, the parties covenant and agree as follows:

1.    Amendments.

a)    The following defined term is hereby inserted in Schedule 1.1a to the
Agreement:

“Australian Business Assets Sale” means the sale by SAExploration (Australia)
Pty Ltd and SAE (Australia) Pty Ltd f/k/a Geokinetics (Australia) Pty Ltd and
certain of their respective affiliates to Terrex Pty Ltd of the “Business
Assets” pursuant to and as defined in that certain Asset Sale Agreement, dated
on or about November 22, 2019, by and between SAExploration (Australia) Pty Ltd,
SAE (Australia) Pty Ltd f/k/a Geokinetics (Australia) PTY Ltd, SAExploration
Holdings, Inc., and Terrex Pty Ltd., as in effect as of the date hereof.

b)    The following defined term in Schedule 1.1a to the Agreement is hereby
amended and restated as follows:

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person,
(x) making a Disposition, (y) receiving any insurance proceeds or condemnation
and similar awards on account of an Event of Loss or (z) issuing the Convertible
Notes, net of: (a) in the event of a Disposition (i) the direct costs relating
to such Disposition excluding amounts payable to Borrower or any Affiliate of
Borrower (other than any Lender or Permitted Holder), (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, (iii) amounts required to
be applied to repay principal, interest and prepayment



--------------------------------------------------------------------------------

premiums and penalties on Permitted Indebtedness secured by a Lien on the asset
which is the subject of such Disposition (other than Indebtedness under the New
Senior Notes Documents, Convertible Notes Documents, Term Documents, and any
other Indebtedness subordinated to the Obligations contractually or otherwise),
(iv) income Taxes or gains (whether imposed on a Loan Party or, if such Loan
Party is treated as a pass-through or disregarded entity for federal and state
income Tax purposes or is a member of any consolidated, affiliated or unitary
group, distributions pursuant to paragraph (a) of the definition of Permitted
Distributions), (v) the amount of cash reserves or escrows established in
connection with purchase price adjustments and retained liabilities; provided,
however, when such cash or escrow is released to a Loan Party or one of its
Subsidiaries, the amount so released shall be deemed to be Net Proceeds
hereunder at such time, and (vi) in the case of the Australian Business Assets
Sale, cash, checks or other cash equivalent financial instruments (including
Cash Equivalents) received as consideration for the Australian Business Assets
Sale in an aggregate amount up to AUD $6,000,000, provided, that such cash,
checks or cash equivalents are deposited in the Collection Account or a Deposit
Account of a Loan Party that is not an Excluded Account, (b) in the event of an
Event of Loss, (i) all money actually applied to repair or reconstruct the
damaged property or property affected by the condemnation or taking, (ii) all of
the costs and expenses reasonably incurred in connection with the collection of
such proceeds, award or other payments, and (iii) any amounts retained by or
paid to parties having superior rights to such proceeds, awards or other
payments and (c) in the case of the issuance of the Convertible Notes, any fees,
costs and expenses incurred by the issuer of the Convertible Notes in connection
with the documentation thereof.

2.    Conditions Precedent. This Amendment shall become effective immediately on
the date (the “Amendment No. 4 Effective Date”) on which each of the following
has occurred:

a)    the Agent and the Lenders party hereto shall have received this Amendment,
duly executed by the Borrower, the Guarantors, and Lenders constituting the
Required Lenders; and

b)    the Loan Parties shall have paid or caused to be paid the reasonable and
documented fees and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP as
counsel to the Lenders party hereto, as invoiced on or before the date hereof.

3.    Confirmation of Compliance with Section 15.1 of the Agreement. The
Borrower and the Lenders party hereto hereby confirm that all of the actions
required to be taken by the Lenders and Borrower pursuant to Section 15.1 of the
Agreement have been taken in accordance with the provisions of such Section. The
Borrower confirms that entry into this Amendment is permitted under the
Agreement, and is not prohibited by the terms of the Intercreditor Agreement and
the Junior Documents (as defined in the Intercreditor Agreement).

4.    Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Amendment and, after giving
effect to the amendments contained herein, the performance by each of them of
their respective obligations under the Agreement, in each case, are within its
powers, have been duly authorized, are not in



--------------------------------------------------------------------------------

contravention of applicable law or the terms of its operating agreement or other
organizational documents and except as have been previously obtained, do not
require the consent or approval of any governmental body, agency or authority,
and this Amendment and the Agreement (as amended hereby) will constitute the
valid and binding obligations of the Loan Parties, as applicable, enforceable in
accordance with their terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance, ERISA or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
a proceeding in equity or at law).

5.    Release of Liens. The Lenders hereby release and terminate all of their
security interests, liens or encumbrances of whatever kind or nature whatsoever
in any property or assets which are disposed of pursuant to the Australian
Business Assets Sale, upon and subject to the closing and consummation of the
Australian Business Assets Sale in accordance with the terms of the applicable
asset sale agreement. The Lenders direct and instruct the Agent to deliver any
written releases or termination of security interests reasonably requested by
the Borrower to evidence the release of such security interests. The Lenders
further authorize the Borrower, its agents, attorneys and designees to prepare
and/or file any discharges or release of liens and security interests related
thereto. For the avoidance of doubt, in the case of the Australian Business
Assets Sale, all cash, checks or other cash equivalent financial instruments
(including Cash Equivalents) received as consideration for the Australian
Business Assets Sale shall continue to be subject to the Lenders’ security
interests, liens and encumbrances, shall be governed by this Amendment and the
other Loan Documents, and shall, as required by clause (a)(vi) of the definition
of Net Proceeds, be deposited in the Collection Account or a Deposit Account of
a Loan Party that is not an Excluded Account.

6.    Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Amendment. This
Amendment is a Loan Document.

7.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

8.    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the State of New York without giving effect to its principles of
conflicts of laws.



--------------------------------------------------------------------------------

9.    Guarantors Consent and Acknowledgement. The Guarantors, for value
received, hereby consent to the Borrower’s execution and delivery of this
Amendment, and the performance by the Borrower of its agreements and obligations
hereunder. This Amendment and the performance or consummation of any transaction
that may be contemplated under this Amendment, shall not limit, restrict,
extinguish or otherwise impair the Guarantors’ liabilities and obligations to
Agent and/or Lenders under the Loan Documents (including without limitation the
Guaranteed Obligations). In each case, except as modified by this Amendment,
each of the Guarantors acknowledges and agrees that (i) the Guaranty to which
such Guarantor is a party remains in full force and effect and is fully
enforceable against such Guarantor in accordance with its terms and (ii) it has
no offsets, claims or defenses to or in connection with the Guaranteed
Obligations, all of such offsets, claims and/or defenses are hereby waived.

10.    Reaffirmation. In each case, except as modified by this Amendment, each
of the Loan Parties hereby (i) acknowledges and agrees that all of its pledges,
grants of securities interests and Liens and other obligations under the
Agreement and the other Loan Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms (x) each
Lien granted by it to the Agent for the benefit of the Secured Parties, and
(y) the guarantees (including the Guaranty) made by it pursuant to the
Agreement, and (iii) acknowledges and agrees that the grants of security
interests and Liens by and the guarantees of the Guarantors contained in the
Agreement and the other Loan Documents are, and shall remain, in full force and
effect on and after the Amendment No. 4 Effective Date. Except as specifically
modified herein, the Loan Documents and the Obligations are in all respects
ratified and confirmed (mutatis mutandis) and shall remain in full force and
effect in accordance with their terms.

11.    Release. The Borrower and the Loan Parties (collectively, the “Releasing
Parties”) hereby release, acquit and forever discharge the Lenders party hereto
and their respective Lender-Related Parties (collectively, the “Released
Parties”) from and against any and all manner of actions, causes of action,
suits, debts, controversies, damages, judgments, executions, claims (including,
without limitation, crossclaims, counterclaims and rights of set-off and
recoupment) and demands whatsoever, whether known or unknown, whether asserted
or unasserted, in contract, tort, law or equity which any Releasing Party may
have against any of the Released Parties by reason of any action, failure to
act, matter or thing whatsoever arising from or based on facts occurring prior
to the date hereof that relate to the Agreement, the other Loan Documents, this
Amendment or the transactions contemplated thereby or hereby (except to the
extent arising from the willful misconduct or gross negligence of any Released
Parties), including but not limited to any such claim or defense to the extent
that it relates to (a) any covenants, agreements, duties or obligations set
forth in the Loan Documents or (b) any actions or omissions of any of the
Released Parties in connection with the initiation or continuing exercise of any
right or remedy contained in the Loan Documents or at law or in equity with
respect to the Loan Documents.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer GUARANTORS:
SAEXPLORATION HOLDINGS, INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Chief Executive Officer SAEXPLORATION SUB,
INC. By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer NES, LLC By:
 

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer
SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Michael J. Faust

  Name: Michael J. Faust   Title:   Interim Chief Executive Officer

[Signature Page to Amendment No. 4 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: HIGHBRIDGE MSF INTERNATIONAL LTD. By:   Highbridge Capital Management,
LLC, as Trading Manager and not in its individual capacity By:  

/s/ Jason Hempel

 

Name: Jason Hempel

 

Title:   Managing Director

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P. By:   Highbridge Capital
Management, LLC, as Trading Manager and not in its individual capacity By:  

/s/ Jason Hempel

 

Name: Jason Hempel

 

Title:   Managing Director

[Signature Page to Amendment No. 4 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: WHITEBOX ASYMMETRIC PARTNERS, L.P. By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Partner & CEO WHITEBOX MULTI-STRATEGY PARTNERS,
L.P. By:   Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

Name:  

Mark Strefling

Title:  

Partner & CEO

WHITEBOX CREDIT PARTNERS, L.P. By:   Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

Name:  

Mark Strefling

Title:  

Partner & CEO

[Signature Page to Amendment No. 4 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel BLUEMOUNTAIN KICKING
HORSE FUND, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel BLUEMOUNTAIN MONTENVERS
MASTER FUND SCA SICAV-SIF, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel

[Signature Page to Amendment No. 4 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN SUMMIT TRADING, L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title:   Deputy General Counsel

[Signature Page to Amendment No. 4 to Third Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

LENDERS: JOHN PECORA By:  

/s/ John Pecora

[Signature Page to Amendment No. 4 to Third Amended and Restated Credit and
Security Agreement]